Citation Nr: 1432750	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include asbestosis or chronic obstructive pulmonary disorder.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as based on herbicide exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to June 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  In August 2008, the RO declined to reopen the previously denied claims of service connection for asbestos-related lung disease and hypertension.  In June 2009, the RO declined to reopen the previously denied claim of service connection for diabetes and denied a TDIU.  In July 2012, the RO denied service connection for chronic obstructive pulmonary disease, and the Board previously took jurisdiction over this matter as part of the appeal for asbestos-related lung disease.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

In April 2013, the Board reopened the previously denied service connection claims and remanded the issues as stated on the first page of this decision for additional development and consideration.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted in the Board's April 2013 decision and remand, the Veteran requested a Board hearing in a January 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), but this was not a valid request due to the timing of the submission.  Thereafter, he submitted a timely VA Form 9 in January 2010 to perfect his appeal to the Board, and he indicated at that time that he did not want a Board hearing.  Therefore, no hearing is necessary.  See 38 C.F.R. §§ 20.700, 20.703 (2013).

As also noted in the Board's April 2013 decision and remand, although the Veteran was previously represented by two Veterans Service Organizations (VSO), he revoked both of those appointments in a May 2010 written statement.  Although a prior VSO submitted arguments, a new appointment of representation form (VA Form 21-22 or VA Form 21-22a) has not been received.  Therefore, the Veteran still has no representative for this appeal.  See 38 C.F.R. §§ 20.600, 20.1304 (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran did not have presumed or actual herbicide exposure during service.

2.  Diabetes did not manifest during the Veteran's service or to a compensable degree within one year after active duty, and the current diabetes has not been otherwise linked to service.  

3.  Hypertension did not manifest during the Veteran's service or to a compensable degree within one year after active duty, and the current hypertension has not been otherwise linked to service.  

4.  There is no currently diagnosed asbestos-related disease, and the Veteran's currently diagnosed lung disorder has not been otherwise linked to service.  

5.  The Veteran has no currently service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for Type II diabetes are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veteran was provided full notice of all elements required to substantiate his claims on appeal via letters in January 2008, July 2008, and April 2009.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that such letters were provided after the initial unfavorable rating decisions, this timing defect was cured by subsequent readjudication, most recently in a July 2013 Supplemental Statement of the Case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

All identified, available records were obtained, including service treatment and personnel records, VA and private records, and records concerning the Veteran's disability benefits from the Social Security Administration.  As directed in the prior remand, VA obtained outstanding VA treatment records dated since March 2012, conducted appropriate development in an attempt to verify the Veteran's claimed herbicide exposure, and provided a VA examination for his lung disorder.  

A VA examination was not provided, and not required, with regard to diabetes or hypertension because the Veteran's claimed herbicide exposure was not verified, and there is no other indication that either current disability may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA examination or opinion was also not provided, or required, concerning the TDIU claim, because there are no service-connected disabilities for minimum eligibility.

The VA examiner for lung disorders did not specifically reconcile the private treatment records referencing asbestos-related disease, as directed in the prior remand.  The examiner did, however, provide sound rationale based on objective testing for why the Veteran does not have current asbestos-related disease, and an opinion as to whether the current lung disorder is related to the Veteran's service.  Therefore, the prior remand directives were substantially completed.  

There is no indication that another remand for further development would have a reasonable possibility of substantiating the Veteran's claims.  As such, VA satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  No prejudice will result from a decision at this time.

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additional provisions relating to service connection will be discussed below, as pertinent to the individual claims.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Lung disorder

The Veteran seeks service connection for his currently diagnosed lung disorder.  He asserts that he was exposed to asbestos while working as a technician in the boiler room of the U.S.S. Ranger during service from 1969 to 1971, and that he currently has an asbestos-related lung disease as result of such exposure.  

Service treatment and personnel records show no evidence of a diagnosed lung disorder or symptoms, or any asbestos exposure.  Nevertheless, VA has recognized that individuals working in the boiler room of a U.S. Naval vessel during service, such as the Veteran, have a high risk of exposure to asbestos.  The Veteran also submitted a chart to this effect, as well as medical treatise evidence concerning asbestosis and information concerning the ship history of the U.S.S. Ranger.  

The Veteran is competent to report observable symptoms of a lung disorder such as difficulty breathing; however, he is not competent to diagnosis the particular lung disorder, to include whether it is asbestos-related.  Rather, these matters require medical training or expertise due to the complex nature of lung disorders and particularly the diagnosis of asbestos-related disease, as well as the Veteran's unique medical history.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition to possible asbestos exposure during service, the Veteran has a history of smoking.  In an April 2003 VA treatment session, he reported that he quit smoking in 2001.  In a December 2009 VA examination, however, he reported a history of smoking for 12 years, but that he stopped smoking in 1979.  

Several private providers have offered opinions that the Veteran currently has asbestos-related lung disease, and that it is more likely than not related to in-service exposure to asbestos.  In August 2002, a private x-ray report dated in August 2002 from Dr. Harron was interpreted to show fibrosis consistent with diseases including asbestosis.  In an October 2002 letter, Dr. Harron offered an opinion that he had asbestosis based on his reported history of asbestos exposure while working as a boiler technician in service, as well as a B-reading of the chest x-ray report.  Additionally, in a May 2008 toxicology report, Dr. Schiefer opined that the pulmonary disease was multifactorial and was more likely than not asbestos-related, based on his history of asbestos exposure and review of chest x-rays conducted in August 2006.  Dr. Schiefer noted, however, that film quality was "less than ideal" for these x-rays, and that clinical correlation was recommended.  Dr. Schiefer also noted that his smoking history had not been reported, and stated that smoking leads to faster progression of asbestosis and is "the major etiological factor in the development of chronic obstructive pulmonary disease."  In an April 2009 letter, Dr. John also opined that he had asbestos-related lung disease as a result of his exposure to asbestos during service, based on the 2002 chest x-rays.  

The opinions by these private providers regarding the Veteran's current diagnosis and the etiology of any such lung disorder have limited probative value, as they do not reflect consideration of all pertinent evidence, to include testing other than in 2002 and 2006.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (discussing the factors in determining probative value of medical opinions).  

On the other hand, several VA providers and examiners have offered opinions that the Veteran does not currently have asbestosis or asbestos-related disease but, rather, has chronic obstructive pulmonary disease or emphysema.  These opinions were based on repeated testing.  

In a July 2004 report, a VA examiner rendered an impression of "asbestosis, not found."  This was based on physical examination, review of the August 2002 x-rays from Dr. Harron, as well as chest x-rays conducted by VA in November 2002 and April 2002 that were interpreted as normal.  Similarly, in a December 2009 report, a VA examiner diagnosed emphysema and "no evidence of asbestos related lung disease," based on prior x-rays, as well as recent x-rays and a CT scan of the chest.  In a July 2012 report for the purposes of nonservice-connected pension (contained in Virtual VA), a VA examiner noted that the Veteran had chronic obstructive pulmonary disease diagnosed in 2000, but no currently diagnosed interstitial lung disease such as asbestosis.  An August 2010 chest x-ray report summarized in this examination report was interpreted as consistent with post-infectious/post-inflammatory scarring in the left lower lobe, as well as faintly visible scarring in the right lower lobe.  See also VA treatment records dated in October 1999 (diagnosis of questionable chronic chronic obstructive pulmonary disease), October 2005 (chest x-rays showed clear lung fields, with no active disease); April 2009 and September 2009 (diagnosis of chronic obstructive pulmonary disease); September 2012 (in Virtual VA - x-ray report showing no infiltrates, effusions, or interstitial changes; notice to Veteran that chest x-rays were normal with no evidence of asbestos or chronic obstructive pulmonary disease).  

A September 2012 VA treatment record (in Virtual VA) noted in the prior medical history section that the Veteran had "asbestos exposure, asbestosis."  This appears to have been based on his own report, and is inconsistent with the other evidence, including chest x-rays conducted one day earlier at another VA facility, which are of record.  As such, this notation of "asbestosis" has very low probative value and is outweighed by the other medical evidence of record.  

The Veteran was again provided a VA examination in May 2013.  Consistent with the other VA medical professionals, this VA examiner concluded that he did not have asbestos-related disease, but rather, had mild emphysema.  The Board notes that emphysema is a type of chronic obstructive pulmonary disease.  See Dorland's Illustrated Medical Dictionary 1330 (31st ed. 2007) (under "obstruction").  This examiner's opinion was based on review of the entire claims file, interview and physical examination, including pulmonary function tests, and review of a May 2013 high resolution computed tomography (HRCT) to evaluate interstitial lung disease such as asbestosis.  The HRCT showed "no evidence of asbestos-related pleural plaque or interstitial fibrosis," evidence of granulomatous exposure, a small scar in the left lobe, and "very mild emphysema."  Accordingly, this VA examiner opined that the currently diagnosed lung disorder was less likely than not incurred or caused by service, reasoning that he does not have asbestos-related pleural or pulmonary disease, and that there was no emphysema during service.  

The May 2013 VA examiner's opinion is highly probative, and outweighs the private medical opinions of record, as it reflects review of the entire claims file and 
the Veteran's history, including possible asbestos exposure during service.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  Although asbestosis can have a long latency period, as noted in the prior Board remand, the most probative evidence shows that there is no currently diagnosed asbestos-related disease, to include asbestosis.  

There is also no argument or indication, to include in service records, that the Veteran had symptoms relating to the lungs or emphysema during service, or until many years after service.  Other than possible asbestos exposure, there is no argument or indication of any injury or disease relating to the lungs during service.

Accordingly, the preponderance of the evidence is against service connection for the Veteran's current lung disorder under any reasonably raised theory, to include as based on asbestos exposure.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303.

Diabetes Mellitus and Hypertension

The Veteran believes that his currently diagnosed diabetes and hypertension are due to exposure to Agent Orange during active service.  Alternatively, he argues that his hypertension is secondary to (i.e., caused or aggravated by) his diabetes.  

If a Veteran served in Vietnam from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  Certain specified diseases, including diabetes mellitus, Type II, will be presumed service-connected due to herbicide exposure during service, if they manifest to a compensable degree at any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran asserts that his service in the territorial waters of Vietnam within three miles off the coast rendered him "in Vietnam" for the purposes of presumptive herbicide exposure.  He states that he served on an aircraft carrier in the Gulf of Tonkin and is a "blue water sailor."  He contends that herbicides drifted to his ship from the spraying on shore in Vietnam and he inhaled it; that the water for drinking, showering, and preparing food was contaminated with Agent Orange; and that herbicides were stored onboard the U.S.S. Ranger as an aircraft carrier.  See, e.g., statements in January 2010, December 2010, April 2011, and January 2013.  

The Veteran's understanding and arguments are contradictory to applicable regulations and guidance.  For the purposes of presumptive herbicide exposure, qualifying service in the Republic of Vietnam includes service on the inland waterways (also known as "brown water").  It does not include mere service on a deep-water naval vessel in the waters offshore (also known as "blue water"), unless the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  VA's Adjudication Procedure Manual, M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k, also provides interpretive guidance as to what constitutes "inland waterways" or docking to shore for these purposes, indicating that it does not include service aboard a ship that merely anchored in an open deep-water harbor along the Vietnam coast.  

The Veteran's service treatment and personnel records confirm that he served on the U.S.S. Ranger during the Vietnam era; however, there was no evidence of herbicide exposure.  VA contacted multiple agencies and records repositories in an attempt to verify the claimed herbicide exposure.  The responses reflected a review of pertinent records, including but not limited to the ship's command and deployment history and deck logs.  The responses showed that he served aboard the U.S.S. Ranger (CVA-61), which conducted special operations from Yankee Station, in the official waters off the coast of Vietnam.  There was no documentation of the ship being docked in Vietnam or of any personnel going ashore or setting foot in Vietnam.  There was also no evidence that the ship entered inland waterways.  Additionally, there was no evidence that the U.S.S. Ranger transported, stored, or used herbicides such as Agent Orange in the Vietnam era.  See February 2003 response from the National Personnel Records Center (NPRC); July 2003 and June 2013 responses from the Joint Services Records Research Center (JSRRC) via the Center for Unit Records Research (CURR) and Defense Personnel Records Information Retrieval System (DPRIS).  The term "official waters" of Vietnam is not synonymous with inland waterways or "brown water" but, rather, also includes offshore official waters or "'blue water."  

The Veteran is competent to report what he actually observed regarding herbicide exposure; however, although he believes he was exposed to herbicides in service via the wind and through water or food sources on the ship, he is not competent to say whether such exposure actually occurred.  Additionally, the evidence obtained via records research concerning the Veteran and the ship to which he was assigned is more probative than his reports, as the research responses are based on objective data regarding the nature, use, and location of herbicides during his period of service.  As such, this evidence outweighs his statements in this regard.  A presumption of herbicide exposure under the circumstances of this case is not allowed, and the most probative evidence fails to show actual herbicide exposure.  

As the Veteran did not have herbicide exposure during service, service connection cannot be granted for diabetes on this basis.  Moreover, hypertension is not subject to presumptive service connection based on herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran argued in 2010 that his hypertension is a form of ischemic heart disease, which is subject to presumptive service connection based on herbicide exposure.  See id.  The Veteran is not competent to offer such an opinion, and there is no medical evidence to support this assertion.  More importantly, the evidence fails to establish herbicide exposure; therefore, service connection cannot be granted for any disease under these provisions.  Id.

The Board has also considered other reasonably raised theories of service connection.  There was no evidence of a diagnosis or symptoms of diabetes  or hypertension during service, and the Veteran was first diagnosed with diabetes and hypertension in 1989.  He is not competent to offer an opinion as to the etiology of these disorders.  Rather, medical training or expertise is required due to the complex nature of diabetes and hypertension and his unique medical history, and given that these disorders have many possible causes.  See Jandreau, 492 F.3d at 1377.  There is no medical evidence or opinion relating his current diabetes or hypertension to service, or suggesting any such relationship.  As such, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303.

Service connection may be granted for diabetes mellitus Type II and hypertension 
on a presumptive basis as a chronic disease if it manifested to a compensable degree within one year following active duty, or if there is continuity of symptomatology since service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Here, there is no argument or indication that the Veteran's diabetes or hypertension manifested during service or to a compensable degree within one year after discharge.  Rather, both disorders were first diagnosed in 1989, many years after service.  As such, service connection is not warranted on based on chronic disease for either disorder.  
Finally, the Veteran argues that his hypertension is secondary to his diabetes, which could be established via causation or aggravation.  See 38 C.F.R. § 3.310.  Nevertheless, because service connection is not warranted for diabetes, service connection cannot be granted for hypertension as secondary to such disability.  Id.

The preponderance of the evidence is against service connection for diabetes or hypertension under any reasonably raised theory.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 C.F.R. § 3.102.

TDIU

A TDIU will be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veteran has not worked for many years and was previously granted non-service-connected pension based on multiple disabilities, including conditions that are on appeal herein.  Nevertheless, as he currently has no service-connected disabilities, a TDIU cannot be granted as a matter of law.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a lung disorder, to include asbestosis, is denied.

Entitlement to TDIU is denied. 


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


